Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2008

Gerard v. Bridge Cap Usvi LLC
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3194




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Gerard v. Bridge Cap Usvi LLC" (2008). 2008 Decisions. Paper 986.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/986


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL



         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                       No. 07-3194
                      _____________

                FRANDELLE L. GERARD,

                              Appellant

                              v.

            BRIDGE CAPITAL (USVI), LLC;
            ATLANTIC NORTHSTAR, LLC



             On Appeal from the District Court
        for the Virgin Islands, Division of St. Croix
                   (D.C. No. 04-cv-00136)
        District Judge: Honorable Harvey Bartle, III
                       ____________

        Submitted Under Third Circuit LAR 34.1(a)
                      May 8, 2008


Before: RENDELL, FUENTES, and CHAGARES, Circuit Judges

                   (Filed June 23, 2008)


                OPINION OF THE COURT
                     ____________
CHAGARES, Circuit Judge.

              This is an employment discrimination action arising under 42 U.S.C. §

1981. Frandelle L. Gerard appeals the District Court’s July 9, 2007 order granting the

motion for summary judgment by appellees Bridge Capital (USVI), LLC and Atlantic

Northstar, LLC.1 For the following reasons, we will affirm.

                                              I.

              As we write only for the parties, our recitation of the facts is brief. In

March 2004, Atlantic Northstar hired appellant Frandelle Gerard, a black woman born in

St. Croix, Virgin Islands. Gerard’s primary responsibilities included identifying real

estate properties for purchase in the U.S. Virgin Islands and negotiating purchase and

sales contracts. Gerard received good performance reviews, but Atlantic Northstar

terminated her in August 2004 due to “financial constraints.” Appendix (App.) 36.

              According to Hoolae Paoa, the CEO of Atlantic Northstar, the company

decided to discontinue its real estate development business in the U.S. Virgin Islands

following economic changes in the summer of 2004, and as a result, “entered a

liquidation phase.” Id. at 42. Paoa explained that the principals of Bridge Capital, an

international lending firm, had formed Atlantic Northstar in October 2003 to invest in real


       1
        Although Gerard also sought damages for race and national origin discrimination
under Virgin Island Civil Rights Law, 10 V.I.C. § 3, her appeal brief focuses only on 42
U.S.C. § 1981. As a result we will only address her federal claim. In addition, the
complaint initially alleged violation of the Virgin Islands Wrongful Discharge Act, 24
V.I.C. § 76, but the District Court dismissed that claim on September 1, 2005, before the
summary judgment motion. That dismissal is not challenged in this appeal.

                                              2
estate in the Virgin Islands. Once the company changed its investment strategy, it “no

longer had a need for” Gerard’s “unique talents . . . specifically, her ability to locate

undervalued Virgin Islands properties for affiliates of the company to purchase and her

network of local contacts for development and/or renovation of those VI properties.” Id.

              A few months before Gerard was terminated, Atlantic Northstar reassigned

Deborah Bishop, a white woman from the mainland United States, to its office in St.

Croix. Bishop had previously worked for other companies owned by the principals of

Atlantic Northstar. The parties dispute Bishop’s start date in St. Croix, her job title, and

her responsibilities. It is clear that Bishop assumed at least some of Gerard’s duties after

her termination. According to Gerard, her files were given to Bishop after she left, and

Bishop took over many of her responsibilities. Atlantic Northstar asserts, however, that

while Bishop assumed some of the clerical duties that Gerard once performed, no one

took over Gerard’s primary responsibility of identifying and purchasing U.S. Virgin

Islands property, because the company was no longer engaged in that business. In

addition, Paoa and two Crucian2 employees took over the limited task of managing local

properties during liquidation.

              Gerard filed a discrimination and wrongful discharge complaint against

Bridge Capital and Atlantic Northstar on October 19, 2004, claiming that Atlantic

Northstar terminated her “because of her race and ethnic identity.” Id. at 16. Gerard also



       2
        The term “Crucian” refers to a person from St. Croix.

                                               3
claimed that “Atlantic’s sister corporation, defendant Bridge Capital . . . participated in

the discrimination.” Id. After discovery, Bridge Capital and Atlantic Northstar moved

for summary judgment. On July 10, 2007, the District Court granted the motion and

entered judgment in favor of Bridge Capital and Atlantic Northstar. This appeal

followed.

                                             II.

              The District Court had jurisdiction under 28 U.S.C. § 1331 and we have

jurisdiction over this appeal from the District Court’s final judgment and order pursuant

to 28 U.S.C. § 1291. When the District Court grants a motion for summary judgment,

“we exercise plenary review.” DL Res., Inc. v. FirstEnergy Solutions Corp., 506 F.3d

209, 216 (3d Cir. 2007). Summary judgment is appropriate when “‘there is no genuine

issue as to any material fact,’” and “‘the moving party is entitled to a judgment as a

matter of law.’” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ.

P. 56(c)). We “resolve all factual doubts and draw all reasonable inferences in favor of

[appellants].” DL Res., Inc., 506 F.3d at 216.

                                             III.

               Gerard contends that the District Court erred in holding that she failed to

offer evidence to rebut Atlantic Northstar’s alleged nondiscriminatory reason for firing

her. According to Gerard, the court failed to address why Atlantic Northstar terminated

her, instead of a similarly-situated white worker, Deborah Bishop. Gerard argues that


                                              4
“[t]here is sufficient evidence for a jury to find that Atlantic singled out Gerard for

discharge because of her race and ethnic identity.” Appellant Br. at 11. We disagree.

              We evaluate Gerard’s § 1981 claim under the familiar burden-shifting

framework first articulated by the Supreme Court in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-03 (1973). See also Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410

(3d Cir. 1999) (applying McDonnell Douglas framework to claims under 42 U.S.C. §

1981); Stewart v. Rutgers, The State Univ., 120 F.3d 426, 432 (3d Cir. 1997).

              Under the McDonnell Douglas framework, a plaintiff bears the initial

burden of establishing a prima facie case of unlawful discrimination. McDonnell

Douglas, 411 U.S. at 802. If the plaintiff succeeds in establishing a prima facie case, the

burden then shifts to the employer to articulate a legitimate, nondiscriminatory reason for

the employee’s termination. Id. If the employer is able to articulate such a reason, the

plaintiff must then show that the proffered reason was a pretext for a racially

discriminatory decision. Id. at 804-05. To show pretext, the plaintiff’s evidence must

either “(1) cast[] sufficient doubt upon each of the legitimate reasons proffered by the

defendant so that a factfinder could reasonably conclude that each reason was a

fabrication; or (2) allow[] the factfinder to infer that discrimination was more likely than

not a motivating or determinative cause of the adverse employment action.” Fuentes v.

Perskie, 32 F.3d 759, 762 (3d Cir. 1994).

              The District Court determined that Gerard established a prima facie case of


                                              5
discrimination, and the burden then shifted to defendants to articulate a legitimate,

nondiscriminatory reason for terminating Gerard. The court concluded that defendants

offered sufficient evidence that Atlantic Northstar had discontinued its real estate

development business in the U.S. Virgin Islands and Gerard’s services were therefore not

needed. The District Court then explained that Gerard had offered no evidence to show

that Atlantic Northstar’s reason for firing her was pretextual. Specifically, Gerard had not

challenged the evidence presented by defendants regarding Atlantic Northstar’s altered

business strategy. Nor had she offered any evidence that defendants’ decision to

terminate her was based on her race or ethnicity. The District Court observed that Gerard

had not “produced any evidence that [Paoa] made any discriminatory comments toward

[her] or otherwise discriminated against her while she was an employee.” Supplemental

Appendix (Supp. App.) 51.

              According to Gerard, the District Court “erred by grounding its holding

solely on the legitimacy of Atlantic’s business decision to reduce its workforce.”

Appellant Br. at 13. Gerard argues that “[t]hat isn’t the dispositive issue. Rather, the

issue is why, after deciding to reduce its workforce, Atlantic fired Gerard instead of a

similarly situated white worker.” Id.

              Contrary to Gerard’s assertions, the District Court correctly concluded that

Gerard’s claim that the company decided to terminate her based on her race and ethnic

identity was unsupported by the record. Once the company decided not to invest in


                                              6
Virgin Islands real estate, Gerard’s position was no longer necessary. Gerard presented

no evidence to the contrary. Furthermore, Gerard failed to offer any evidence that

Atlantic Northstar retained a similarly situated white employee, but terminated her. The

record does not support a finding that Bishop performed the same job as Gerard.

Bishop’s responsibilities were more clerical than Gerard’s. In addition, Gerard earned a

higher salary than Bishop, and unlike Bishop, Gerard received commissions on rents

collected, sales of land and real estate, and purchases of real property. Because Gerard

failed to present any evidence to rebut Atlantic Northstar and Bridge Capital’s proffered

explanation, the District Court properly granted summary judgment and dismissed

Gerard’s claims.

                                           IV.

              For the foregoing reasons, we will affirm the judgment of the District Court.




                                             7